           Case 2:19-cv-00156-MJP Document 12 Filed 03/08/19 Page 1 of 3



1                                                                       Hon. Marsha J. Pechman
2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    BELMAIN PLACE CONDOMINIUM
     OWNERS ASSOCIATION, a Washington                    No. 2:19-cv-00156-MJP
10   non-profit corporation,
                                                         CORPORATE DISCLOSURE
11                                 Plaintiff,            STATEMENT OF DEFENDANT
                                                         THE AMERICAN INSURANCE
12          v.                                           COMPANY
13   THE AMERICAN INSURANCE
     COMPANY, a foreign insurance company,
14
                                   Defendant.
15

16          Defendant The American Insurance Company, by and through its undersigned

17   attorneys, makes the following Rule 7.1 Corporate Disclosure Statement:

18          The American Insurance Company, an Illinois corporation, is a wholly owned

19   subsidiary of Fireman’s Fund Insurance Company, a California corporation. Fireman’s

20   Fund Insurance Company is a wholly owned subsidiary of Allianz Global Risks US

21   Insurance Company (“AGR US”). AGR US is a nongovernmental corporation, with its

22   principal place of business in Chicago, Illinois. Allianz of America, Inc. is the parent

23   corporation for AGR US and owns 80 percent of its voting stock. The remaining 20

24   percent of the AGR US voting stock is owned by AGCS International Holding B.V. Each

25   of Allianz of America, Inc. and AGCS International Holding B.V. are wholly owned

26

                                                                                       LAW OFFICES OF

     CORP. DISCL. STMT. OF DEF. THE AMERICAN                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     INSURANCE COMPANY (No. 2:19-cv-00156-MJP) – Page 1                          Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
          Case 2:19-cv-00156-MJP Document 12 Filed 03/08/19 Page 2 of 3



1    indirect subsidiaries of Allianz SE, a publically traded company. Thus, Allianz SE
2    indirectly owns 10 percent or more of the AGR US Stock.
3           DATED this 8th day of March, 2019.
4                                         McNAUL EBEL NAWROT & HELGREN PLLC
5                                         By: s/Robert M. Sulkin
                                                Robert M. Sulkin, WSBA No. 15425
6                                         By: s/Malaika M. Eaton
                                                Malaika M. Eaton, WSBA No. 32537
7                                         By: s/Curtis C. Isacke
                                                Curtis C. Isacke, WSBA No. 49303
8
                                          600 University Street, Suite 2700
9                                         Seattle, Washington 98101-3143
                                          Telephone (206) 467-1816
10                                        rsulkin@mcnaul.com
                                          meaton@mcnaul.com
11                                        cisacke@mcnaul.com
12                                        Attorneys for Defendant The American Insurance
                                          Company
13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                    LAW OFFICES OF

     CORP. DISCL. STMT. OF DEF. THE AMERICAN                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                              600 University Street, Suite 2700
     INSURANCE COMPANY (No. 2:19-cv-00156-MJP) – Page 2                       Seattle, Washington 98101-3143
                                                                                       (206) 467-1816
                  Case 2:19-cv-00156-MJP Document 12 Filed 03/08/19 Page 3 of 3



1                                        CERTIFICATE OF SERVICE
2                   I hereby certify that on March 8, 2019, I electronically filed the foregoing with the
3         Clerk of the Court using the CM/ECF system, which will send notification of such filing
4         to all counsel of record who receive CM/ECF notifications.
5                   DATED: March 8, 2019.
6                                                 By:    s/Robert M. Sulkin
                                                           Robert M. Sulkin, WSBA No. 15425
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                              LAW OFFICES OF

          CORP. DISCL. STMT. OF DEF. THE AMERICAN                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                        600 University Street, Suite 2700
          INSURANCE COMPANY (No. 2:19-cv-00156-MJP) – Page 3                            Seattle, Washington 98101-3143
                                                                                                 (206) 467-1816


     4125-001 ib254r03w7 2019-03-08
